Citation Nr: 9928215	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  94-48 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for burn scars of 
the face, currently evaluated as 10 percent disabling.  

2.  Entitlement to service connection for basal cell 
carcinomas of the face.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel




INTRODUCTION

The appellant served on active duty from July 1943 to March 
1946, and his decorations include the Purple Heart.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of April and September 1993 rating actions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Cleveland, Ohio.  The issue of an increased 
evaluation for burn scars of the face was previously remanded 
by the Board for further development in December 1996 and in 
December 1997.  In addition, the issue of service connection 
for basal cell carcinomas of the face was previously remanded 
by the Board for further development in December 1997.  The 
claims have been returned to the Board and are ready for 
appellate review.               

The Board notes that in the appellant's March 1994 
substantive appeal, the appellant requested a hearing at the 
RO before a Member of the Board.  However, in a June 1996 
letter from the appellant's representative, Disabled American 
Veterans (DAV) to the RO, the DAV indicated that appellant no 
longer desired a hearing.  


FINDINGS OF FACT

1.  The appellant's service-connected burn scars of the face 
are moderately disfiguring and well-healed.  

2.  There is no competent medical evidence of record of a 
nexus, or link, between the appellant's basal cell carcinomas 
of the face and the appellant's period of service, to 
specifically include the facial burns that he suffered during 
service.  




CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for burn scars 
of the face are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 
7800 (1998).

2.  The appellant's basal cell carcinomas of the face were 
not incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The appellant's service medical records are negative for any 
complaints or findings of basal cell carcinomas of the face.  
The records show that in February 1945, the appellant was 
burned by exploding gasoline during combat.  At that time, 
the appellant was treated for second degree burns to his face 
and eyes.  The appellant's separation examination, dated in 
March 1946, shows that at that time, the appellant's skin was 
clinically evaluated as "normal."  

In a February 1948 rating action, the RO granted the 
appellant's claim of entitlement to service connection for 
burn scars of the face.  At that time, the RO primarily based 
its decision on the appellant's service medical records and a 
private medical statement from R.D.A., M.D., dated in 
September 1947.  The September 1947 statement from Dr. A. 
reflects that at that time, Dr. A. diagnosed the appellant 
with scars of the face, which were healed, and he noted that 
there were no residuals from the appellant's flash burn.  The 
RO assigned a 10 percent disabling rating under Diagnostic 
Code 7800.  This rating has remained in effect up until the 
current claim.

In September 1992, the appellant filed VA Form 21-4138, 
Statement in Support of Claim.  At that time, he requested 
that his service-connected scars be re-evaluated.  

In March 1993, the appellant underwent a VA examination.  At 
that time, he gave a history of his in-service flash burns to 
his eyes and face, including his sideburns, eyebrows, and 
eyelids.  The appellant stated that at present, he had uneven 
lengths of growth of hair on the eyebrows, eyelashes, and 
sideburns.  According to the appellant, he had to trim them 
frequently to make them look more uniform.  The appellant 
indicated that he had also developed multiple basal cell 
carcinomas of the skin for which he had had multiple 
surgeries.  He reported that from 1987 to 1992, approximately 
25 to 30 lesions had been surgically removed.  

The physical examination showed that there were four, well-
healed, multiple surgical scars in the following places: (1) 
in the right frontal temporal area at the hairline, (2) in 
the left frontal temporal area at the hairline, (3) on the 
right side of the nose, and (4) an oblique scar starting from 
the medial canthus of the left eye down to the left cheek 
slightly lateral to the nasolabial fold.  The burns of the 
eyebrows, eyelashes, and sideburns could not be appreciated 
because the appellant had recently trimmed his hair in those 
areas.  The diagnoses included flash burns of the eyes and 
face, per history, and multiple surgical scars for status 
post basal cell carcinoma excisions.  Photographs of the 
above facial scars were attached to the report.  

In December 1996, the Board remanded the issue of entitlement 
to an increased evaluation for burn scars of the face.  At 
that time, the Board stated that the appellant had contended 
that his service-connected burn scars of the face were more 
disabling than currently evaluated.  The appellant further 
indicated that he had nerve and muscle damage, and that the 
scars were tender and painful to the touch. Therefore, the 
Board remanded the case and requested that the appellant be 
provided with an examination by a board certified 
dermatologist, if available, to evaluate the appellant's 
service connected burn scars of the face.  

Pathology reports from the Cutaneous Pathology and 
Immunofluorescence Laboratory, from July 1988 to November 
1996, show numerous diagnoses of basal cell epithelioma 
(carcinoma).  The reports reflect that most of the biopsies 
that were examined were taken from the appellant's face and 
neck.  In addition, operative reports and billing statements, 
from July 1992 to January 1997, from J.M.H., M.D., show that 
the appellant underwent numerous surgical procedures, 
including excisions and tissue transplants, in relation to 
his basal cell carcinomas.

Operative reports from H.M.D., M.D., show that in October 
1996, the appellant underwent Mohs micrographic surgery by 
fresh-tissue technique for primary basal cell carcinoma 
involving the right superior helical rim. In a subsequent 
notation, dated in January 1997, Dr. D. stated that in his 
opinion, the appellant was not considered disabled due to the 
skin cancer that was treated on the appellant's right ear.

In January 1997, the appellant submitted VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs.  At that time, the appellant 
indicated that in 1988, he underwent five surgeries for nose 
cancer at the University Hospital, Ohio State University, in 
Columbus, Ohio.  The appellant noted that his physician was a 
Dr. S.  

A letter, dated in February 1997, from the Ohio State 
University Medical Center, shows that at that time, after 
exhausting all resources, the Center was unable to locate any 
records of the appellant.

In May 1997, the appellant underwent a VA remand examination.  
At that time, the appellant stated that while he was in the 
military, he was hit by an explosion and sustained flash 
burns to the eyes and face.  The appellant indicated that he 
later developed multiple basal cell carcinomas of the face 
for which he received surgery. He noted that his first 
surgery was in 1970 and that his last surgery was in 1996. 
The examiner noted that according to the records, multiple 
excisions were performed from 1987 to 1992, and that 
approximately 25- 30 lesions were removed.

The physical examination showed that four scars were noted in 
the face.  The examiner stated that scar number one was at 
the level of the right frontal temporal area at the hairline.  
The scar was one inch times three fourths inches. The scar 
was hypopigmented, pruritic off and on, and it was not 
tender.  In regards to scar number two, the examiner 
indicated that it was a well healed scar at the level of the 
left frontal temporal area at the hairline.  The scar 
measured one and one half inches times one half inch.  The 
examiner noted that the scar was hypopigmented, tender on 
palpation, and pruritic off and on.  The examiner stated that 
scar number three was a U-shaped scar at the right side of 
the nose, with each vertical limb measuring one inch and the 
horizontal limb measuring about one half inch.  The examiner 
indicated that the scar was of normal skin color and not 
tender.  In regards to scar number 4, the examiner noted that 
the scar was an oblique scar starting from the medial canthus 
of the left eye down to the left cheek.  The examiner stated 
that it measured about two inches, and that it was not 
tender.  The examiner indicated that the scar was normal skin 
color and that it was pruritic off and on.  According to the 
examiner, there was no ulceration noted in any of the four 
scars.  The diagnosis was of four surgical scars of the face, 
as described above.  Photographs of the scars showing the 
above descriptions were included.

In a December 1997 decision, the Board once again remanded 
this case.  At that time, the Board stated that further 
expert medical opinion was needed, and thus, the RO was 
requested to provide the appellant with a comprehensive VA 
examination by a board certified dermatologist, if available, 
to determine the current severity of the appellant's burn 
scars of the face, and also to determine the nature, 
severity, and etiology of the appellant's basal cell 
carcinoma of the face.  It was requested that the examiner 
describe the appellant's degree of disfigurement due to burn 
scars and his degree of disfigurement due to the basal cell 
carcinomas, using descriptive adjectives such as "severe" 
or "moderate."  The examiner was also requested to provide 
an opinion as to whether it was at least as likely as not 
that the appellant's basal cell carcinomas of the face was 
related to the flash burns that he sustained to his face 
while he was in the military.  It was further requested that 
the examiner describe any tenderness or ulceration in the 
scar regions, and include color photographs.  

Private medical records from Dr. J.M.H., from April to May 
1998, show that the appellant continued to have biopsies 
taken from his face which were diagnosed as basal cell 
carcinomas. 

In May 1998, the appellant underwent a VA examination.  At 
that time, he gave a history of multiple skin cancers.  The 
appellant stated that in April 1998, he had three skin 
cancers removed from his face, and that at present, he did 
not have any new skin lesions.  He reported that he had no 
complaints related to the surgeries, the cancers, or the 
scars.  

The physical examination showed that not all of the 
appellant's surgical scars were visible, but according to the 
examining physician, that was not unusual.  There was a four 
millimeter scar in the right post auricular area.  On the 
right preauricular region was a two centimeter scar, and on 
the left melolabial line, there was a 2.5 centimeter scar.  A 
0.5 centimeter round atrophic scar was on the left lateral 
nose which was depressed approximately 1/8 inch.  On the left 
preauricular region, there was a two centimeter scar, and on 
the left neck before the mandible or chin, there was a one 
centimeter scar.  Below that, on the right neck, there was a 
five centimeter scar and under the chin medially, there was a 
two centimeter scar which, according to the appellant, was 
from shrapnel.  

In the appellant's May 1998 VA examination, the examiner 
noted that the only scar that was atrophic was the scar on 
the right nose and that none of the scar areas were tender.  
There was no adherence.  The texture was normal in those 
areas except for the smoothness on the left nose.  There was 
no ulceration of break down of skin, and there was no 
elevation of scars consistent with keloid or hypertrophic 
scar.  There was a slight 1/8 inch depression on the nose, 
only, and there was no underlying tissue loss.  There was no 
evidence of inflammation, edema, or keloid formation.  In 
regards to the color of the scars as compared to the normal 
areas of the skin, some of them were slightly erythematous, 
but most of them were normal in appearance except for the 
white atrophic lesion on the nose.  There were no obvious 
burn scars, and there were decreased lower lid eyelashes, 
bilaterally.  The examiner noted that he could not see any 
burn scars, and thus, he could not state if there were any 
second or third degree burns.  It was the examiner's opinion 
that there did not appear to be any limitation of function by 
the scars.  The impression was that the appellant had 
multiple scars and that the scars were consistent from the 
surgeries for the appellant's skin cancers which appeared to 
have been basal cell carcinomas.  

In April 1999, the RO determined that the appellant's May 
1998 VA examination was inadequate because the examiner did 
not provide an opinion as to the etiology of the appellant's 
basal cell carcinomas of the face.  Accordingly, the 
appellant's case file was returned to the VA examiner who had 
conducted the May 1998 VA examination.  In an April 1999 
statement, the VA examiner indicated that while squamous cell 
carcinomas arose from physical agents such as radiation, 
flash lamp burns, fire burns, and scars, basal cell 
carcinomas did not usually arise from those agents, including 
flash lamp burns.  It was the examiner's opinion that the 
appellant's basal cell carcinomas most likely did not arise 
from the flash lamp burn exposure.  According to the 
examiner, it was possible that the basal cell carcinomas 
occurred from chronic repeated sun exposure. 


II.  Analysis

Initially, the Board finds that the appellant's claims are 
well grounded in accordance with 38 U.S.C.A. § 5107 (West 
1991 & Supp. 1998) in that his claims are plausible based 
upon the clinical evidence of record and the evidentiary 
assertions provided by the appellant that are within the 
competence of lay party.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); King v. Brown, 5 Vet. App. 19 (1993).  Once it has 
been determined that a claim is well grounded, VA has a 
statutory duty to assist the appellant in the development of 
evidence pertinent to that claim.  38 U.S.C.A. § 5107.  In 
this regard, the Board remanded this case in December 1996 
and in December 1997.  Thus, the Board is satisfied that all 
available relevant evidence is of record and that the 
statutory duty to assist the appellant in the development of 
evidence pertinent to his claims has been met.  


Entitlement to an increased evaluation 
for burn scars of the face, currently 
evaluated as 10 percent disabling.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the appellant's 
service connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155;  38 C.F.R. §§  4.1, 4.10 (1998).  In that 
regard, the Board is required to adjudicate claims for 
increased ratings in light of the schedular criteria provided 
by the regulations.  See Massey v. Brown, 7 Vet. App. 204, 
208 (1994).  In evaluating the severity of a disability, the 
Board must look to the entire record.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (1998).  The appellant's claims folder contains his 
service medical records and VA medical reports.  

In accordance with 38 C.F.R. §§  4.1, 4.2, 4.41, and 4.42 
(1997), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
appellant's burn scars of the face, the disability for which 
entitlement to an increased rating is asserted.  The Board 
has found nothing in the historical record which would lead 
it to conclude that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of the remote clinical 
history and findings pertaining to the disability for which 
entitlement to an increased rating is asserted on appeal.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation (see 38 C.F.R. § 4.2), the regulations do not give 
past medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

As previously stated, the appellant's service-connected burn 
scars of the face have been rated as 10 percent disabling 
under Diagnostic Code 7800.  The Board notes that under 
Diagnostic Code 7800, disfiguring scars of the head, face or 
neck when slight warrant a noncompensable evaluation.  
Moderately disfiguring scars warrant a 10 percent evaluation.  
Severely disfiguring scars, especially if producing a marked 
and unsightly deformity of eyelids, lips, or auricles, 
warrant a 30 percent evaluation.  Disfiguring scars with 
complete or exceptionally repugnant deformity of one side of 
face, or marked or repugnant bilateral disfigurement, warrant 
a 50 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 
7800 (1998).  When in addition to tissue loss and 
cicatrization there is marked discoloration, color contrast, 
or the like, the 50 percent rating under Code 7800 may be 
increased to 80 percent; the 30 percent to 50 percent; and 
the 10 percent to 30 percent.  The most repugnant, 
disfiguring conditions, including scars and diseases of the 
skin, may be submitted for central office rating, with 
several unretouched photographs.

The appellant's service-connected scars may also be rated 
under two other Diagnostic Codes.  Diagnostic Code 7803 
provides a 10 percent evaluation for scars that are poorly 
nourished with repeated ulceration.  38 C.F.R. § 4.119, 
Diagnostic Code 7803 (1998).  Diagnostic Code 7804 provides a 
10 percent evaluation for superficial scars that are tender 
and painful on objective demonstration.  38 C.F.R. § 4.119, 
Diagnostic Code 7804 (1998).  

In the instant case, the appellant contends that his service-
connected burn scars of the face have increased in severity.  
He maintains that the scars itch.  The appellant further 
states that because of his scars, his eyebrows, eyelashes, 
and sideburns grow unevenly and he has to trim them 
frequently to make them look more uniform.  In this regard, 
lay statements are considered to be competent evidence when 
describing symptoms of a disease or disability or an event.  
However, symptoms must be viewed in conjunction with the 
objective medical evidence of record.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

The evidence of record shows that in the appellant's March 
1993 VA examination, he was diagnosed with a history of flash 
burns to the eyes and face, and multiple, well-healed 
surgical scars for status post basal cell carcinoma 
excisions.  In addition, in the appellant's May 1997 VA 
examination, the appellant was diagnosed with four surgical 
scars of the face.  Moreover, in the appellant's most recent 
VA examination, in May 1998, the examiner stated that the 
only scar on the appellant's face that was atrophic was the 
scar on the right nose.  The examiner further indicated that 
none of the appellant's scars were tender, and there was no 
adherence.  There was also no ulceration of break down of 
skin, and there was no elevation of scars consistent with 
keloid or hypertrophic scar.  Furthermore, in regards to the 
color of the scars as compared to the normal areas of the 
skin, some of them were slightly erythematous, but most of 
them were normal in appearance except for the white atrophic 
lesion on the nose.  The examiner noted that although there 
were decreased lower lid eyelashes, bilaterally, there were 
no obvious burn scars.  The examiner further noted that 
because he could not see any burn scars, he could not state 
if there were any second or third degree burns. 

As previously stated, in order to be entitled to a higher 
rating, the medical evidence must show severely disfiguring 
scars, especially if producing a marked and unsightly 
deformity of eyelids, lips, or auricles.  Moreover, when in 
addition to tissue loss and cicatrization there is marked 
discoloration, color contrast, or the like, the 10 percent 
rating under Code 7800 may be increased to 30 percent.  See 
38 C.F.R. § 4.118, Diagnostic Code 7800.  Thus, in light of 
the above, the Board concludes that the objective medical 
evidence of record, when viewed in conjunction with the 
appellant's complaints, does not support a finding that his 
service-connected burn scars of the face are severely 
disfiguring.  There is no evidence of record showing marked 
and unsightly deformities of the eyelids, lips, or auricles.  
Accordingly, the evidence does not reflect that the degree of 
impairment resulting from the service-connected burn scars of 
the face, more nearly approximates the criteria for the next 
higher rating, but rather is appropriately evaluated as 
moderate, and is adequately compensated by the current 10 
percent disability evaluation.  Moreover, the Board further 
notes that Diagnostic Codes 7803 and 7804 are not for 
application since there is no indication of poor scar 
nourishment or of repeated ulceration, and there is also no 
indication of a superficial scar that is tender and painful 
on objective demonstration.

The Board recognizes that the examiner in the appellant's May 
1998 VA examination did not completely follow the Board's 
December 1997 remand directives.  See Stegall v. West, 11 
Vet. App. 268 (1998).  Specifically, in the Board's December 
1997 decision, the Board requested that the VA examiner 
describe the appellant's degree of disfigurement due to burn 
scars and his degree of disfigurement due to the basal cell 
carcinomas, using descriptive adjectives such as "severe" 
or "moderate."  The Board observes that in the appellant's 
May 1998 remand examination, the examiner did not use 
descriptive adjectives to describe the appellant's degree of 
disfigurement due to burn scars.  However, the Board is 
satisfied that in the appellant's May 1998 VA examination, 
the examiner fully described the appellant's service-
connected burn scars of the face, and the examination was 
adequate for rating purposes.  

The Board has considered all pertinent sections of 38 C.F.R. 
§ Parts 3 and 4 as required by the U.S. Court of Appeals for 
Veterans Claims (Court) in Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The Board finds that the preponderance of 
the evidence is against the appellant's claim for an 
increased rating for burn scars of the face.  


Entitlement to service connection for 
basal cell carcinoma of the face.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110;  38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans (Court) has 
held that in order to establish service connection, there 
must be evidence of both a service-connected disease or 
injury and a present disability which is attributable to such 
disease or injury.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  

Certain chronic diseases will be presumed to have been 
incurred in service under the circumstances outlined in 38 
C.F.R. § 3.307 even though there is no evidence of such 
disease during the period of service.  Only the chronic 
conditions listed in 38 C.F.R. § 3.309(a) are entitled to 
this presumption.  The list includes malignant tumors.  
Therefore, basal cell carcinoma which becomes manifested to a 
compensable degree within one year following the veteran's 
discharge from service shall be granted service connection.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).

In the instant case, the appellant states that during 
service, he suffered from flash burns to his eyes and face.  
The appellant contends that his in-service burns caused him 
to later develop basal cell carcinomas of the face.  The 
appellant maintains that his currently diagnosed basal cell 
carcinomas of the face are related to the second degree burns 
that he suffered during service.  In this regard, lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Layno v. Brown, 6 Vet. App. 465 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  However, when the 
determinative issues involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the appellant possesses medical expertise, nor is 
it contended otherwise.  Therefore, his opinion that his 
basal cell carcinomas of the face are related to service is 
not competent evidence.  

As previously stated, the Court has held that in order to 
establish service connection, there must be evidence of both 
a service-connected disease or injury and a present 
disability which is attributable to such a disease or injury.  
Rabideau, 2 Vet. App. at 141, 143.  In the instant case, the 
Board acknowledges that the appellant has presented evidence 
of a current diagnosis of basal cell carcinomas of the face.  
Pathology reports from the Cutaneous Pathology and 
Immunofluorescence Laboratory, from July 1988 to November 
1996, show numerous diagnoses of basal cell epithelioma 
(carcinoma).  In addition, operative reports and billing 
statements, from July 1992 to January 1997 and from April to 
May 1998, from Dr. J.M.H., show that the appellant underwent 
numerous surgical procedures in relation to his basal cell 
carcinomas.  Moreover, operative reports from Dr. H.M.D. 
reflect that in October 1996, the appellant underwent Mohs 
micrographic surgery for a basal cell carcinoma.  However, 
despite any current diagnosis of and treatment for basal cell 
carcinomas of the face, there is no competent medical 
evidence of record that establishes a nexus, or link, between 
any current basal cell carcinoma of the face and the 
appellant's military service.  The Board observes that in the 
appellant's most recent VA examination, in May 1998, the 
examiner stated that in his opinion, the appellant's basal 
cell carcinomas most likely did not arise from the flash lamp 
burn exposure, but instead, possibly resulted from chronic 
repeated sun exposure.  

The Board further notes that presumptive service connection 
for basal cell carcinomas of the face may not be granted 
because basal cell carcinomas were not manifested to a 
compensable degree within one year of the appellant's 
discharge.  The evidence of record shows that the appellant 
was first diagnosed with basal cell carcinomas in July 1988, 
approximately 42 years after his separation from the 
military.  38 C.F.R. §§ 3.307(a), 3.309.  Accordingly, 
service connection for basal cell carcinomas of the face is 
denied. 





ORDER

An increased evaluation for burn scars of the face is denied.  

Service connection for basal cell carcinomas of the face is 
denied.  





		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

